

114 HR 5814 IH: Match Veterans to Student Loan Protections Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5814IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Costello of Pennsylvania (for himself, Mr. Coffman, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to improve service-connected disability determinations
			 for purposes of loan discharge.
	
 1.Short titleThis Act may be cited as the Match Veterans to Student Loan Protections Act. 2.Improved disability determinations (a)In generalSection 437(a) (20 U.S.C. 1087(a)) is amended—
 (1)in paragraph (2)— (A)by striking A borrower and inserting the following:
						
 (A)In generalA borrower; and (B)by adding at the end the following
						
							(B)Matching program
 (i)In generalThe Secretary of Education and the Secretary of Veterans Affairs shall carry out a computer matching program under which the Secretary of Education identifies, on at least a quarterly basis, the borrowers who have been assigned a disability rating of 100 percent (or a combination of ratings equaling 100 percent or more) by the Secretary of Veterans Affairs for a service-connected disability (as defined in section 101 of title 38, United States Code).
 (ii)Borrower notificationWith respect to each borrower who is identified by the Secretary of Education under clause (i), the Secretary shall, as soon as practicable after such identification—
 (I)notify the borrower of the borrower’s eligibility for loan discharge under this subsection; and (II)provide the borrower with simple instructions on how to apply for such loan discharge, including an explanation that the borrower shall not be required to provide any documentation of the borrower’s disability rating to receive such discharge.; and 
 (2)by adding at the end the following:  (3)Data collection and report to congressThe Secretary shall annually collect and submit to the Committees on Education and the Workforce and Veterans’ Affairs of the House of Representatives and the Committees on Health, Education, Labor, and Pensions and Veterans’ Affairs of the Senate, data about borrowers applying for and receiving loan discharges under this subsection, which shall include the following, disaggregated by borrowers applying for or receiving such discharges under subparagraph (A) or (B) of paragraph (2):
 (A)The number of applications received under this subsection. (B)The number of such applications that were approved.
 (C)The number of loan discharges that were completed under this subsection. (D)Any other information the Secretary determines is necessary.
 (4)Notification to borrowersThe Secretary shall notify each borrower whose liability on a loan has been discharged under this subsection that such loan has been discharged..
				(b)Reports
 (1)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Education shall submit to the appropriate committees of Congress a report that includes a plan to carry out the activities described under section 437(a)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)(2)), as added by this section.
 (2)Follow-up ReportIf the Secretary of Education has not carried out the activities described under section 437(a)(2)(B) of the Higher Education Act of 1965, as added by this section, by the date that is 1 year after the date of enactment of this Act, the Secretary of Education shall submit to the appropriate committees of Congress, by such date, a report that includes an explanation of why those activities have not been implemented.
				